Citation Nr: 0818924	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to jet fuel.

(The veteran's claim of entitlement to a rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) is the 
subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
June 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision.


FINDING OF FACT

Medical and scientific evidence relates the veteran's 
peripheral neuropathy to exposure to jet fuel while in 
service. 


CONCLUSION OF LAW

Criteria for service connection for peripheral neuropathy 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

In the present case, the veteran has been diagnosed with 
peripheral neuropathy, which he believes is the result of his 
time in service while in the Republic of Vietnam.  The 
veteran has advanced several theories as to the etiology of 
his peripheral neuropathy, including exposure to Agent Orange 
and as secondary to diabetes mellitus.  However, both of 
those theories have been refuted by the medical evidence of 
record, denied by the agency of original jurisdiction, and 
not appealed by the veteran.  Most recently, the veteran has 
advanced a third theory which is supported by the medical 
evidence.  Specifically, he believes that exposure to JP-4 
jet fuel and other cleaning solvents caused him to develop 
peripheral neuropathy.  As this matter has not been 
previously considered (prior to the current appeal), the 
Board will adjudicate this claim on a de novo basis.  

The veteran testified at a hearing before the Board that he 
served as a rotary mechanic and as a door gunner.  The 
veteran stated that he also went on a number of missions to 
determine whether helicopters were salvageable, which exposed 
him to numerous fuels and solvents.  He also indicated that 
he would refuel aircraft and often used JP-4 cleaning solvent 
to clean his weapon as well as his helicopter (and, in so 
doing, wiped down the entire exterior of the helicopter with 
the JP-4).  He stated that he would have the solvent on his 
hands for days and was often forced to eat without washing 
off the solvent.  

When asked when he first remembered having symptoms of 
peripheral neuropathy, the veteran indicated that he 
remembered going to the dispensary while in service for 
treatment of what he thought was a muscle spasm in his leg.  
Service medical records are silent for any complaints of 
symptoms that might be representative of peripheral 
neuropathy.  Nevertheless, two soldiers who served with the 
veteran submitted letters in September 2006 indicating that 
they remembered the veteran complaining of numbness and 
tingling in his extremities while in service.  

The veteran's claims file is void of any medical treatment 
for peripheral neuropathy for many years following service, 
although the veteran testified that he did not hear about 
peripheral neuropathy for a number of years following 
service.  Even when he first filed a claim (in 1989), the 
veteran simply noted problems with muscle control and motor 
reflexes.  A treatment record from August 1992 noted tingling 
in the veteran's right lower extremity.

The veteran was diagnosed with peripheral neuropathy in both 
upper and lower extremities in March 2000 when a nerve 
conduction study showed severe sensory motor neuropathy.

In August 2004, the veteran's VA doctor submitted a letter 
indicating that she had treated the veteran for his 
peripheral neuropathy (as part of his general medical care) 
for the previous 4 years.  The doctor noted that the veteran 
had described his exposure to JP-4 fuel both in refueling 
aircraft and in wiping both aircraft and equipment with the 
fuel as part of maintenance.  The doctor noted that multiple 
medical studies on JP-4 fuel have shown that the inhalation 
of JP-4 can cause neurotoxicity, and specifically peripheral 
neuropathy, in aviation workers as confirmed by abnormal EMG 
tests.  (It is noted that a March 2001 EMG showed that the 
veteran had severe advanced sensory motor neuropathy in both 
upper and lower extremities).  The VA doctor concluded, after 
reviewing the veteran's history, that it was more likely than 
not that the veteran's peripheral neuropathy was caused by 
his military service, namely the exposure to jet fuel.

The veteran submitted several studies that linked JP-4 
exposure to the development of peripheral neuropathy.  
Specifically, in a public health statement regarding Jet 
Fuels JP-4 and JP-7, the Agency for Toxic Substances and 
Disease Registry indicated that nervous system effects have 
occurred in people who were exposed to vapor from jet fuels 
like JP-4 for short and long periods.

A second study that involved neurological examinations of 29 
aircraft factory workers who were exposed to jet fuel vapors 
revealed findings consistent with peripheral nervous system 
involvements, including peripheral neuropathy.

The Board notes that, with regard to medical treatise 
evidence, the United States Court of Appeals for Veterans 
Claims (the Court) has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
treatise evidence submitted by the veteran is accompanied by 
the opinion of a medical doctor; and it describes studies 
done on individuals who would have a similar exposure as the 
veteran to jet fuel.  As such, they are considered to be 
useful evidence in support of the veteran's claim.  

The veteran underwent a VA examination in November 2004 at 
which the examiner confirmed the presence of peripheral 
neuropathy.  The examiner agreed that exposure to cleaning 
solvents, such as n-hexane, could cause peripheral neuropathy 
(although he indicated that it was usually seen after an 
acute attack of inhalation with an encephalopathic picture 
which was not present in the veteran's case).  He then stated 
that it was possible that the veteran's chemical exposure 
caused the peripheral neuropathy, noting that he was unable 
to come up with an alternative explanation.  Nevertheless, he 
concluded that it was less likely than not that the exposure 
to the n-hexane or solvents caused the veteran's peripheral 
neuropathy.

The evidence clearly demonstrates that the veteran has 
peripheral neuropathy; and two medical opinions have been 
presented by VA doctors.  Each opinion suggests that it is 
at least possible that the veteran's peripheral neuropathy 
is the result of exposure to jet fuel.  The first opinion 
was supported by medical studies that had connected exposure 
to jet fuel to the subsequent development of peripheral 
neuropathy; and the opinion concluded that it was more 
likely than not that the veteran's peripheral neuropathy was 
caused by exposure to jet fuel.  Even the second opinion, 
which ultimately concluded that it was less likely than not 
that the veteran's peripheral neuropathy was caused by jet 
fuel exposure, noted that it was at least possible that the 
two were connected, and the examiner was unable to provide 
any alternative etiology as to what might have caused the 
peripheral neuropathy.  

Given that there are two equally credible opinions, one for 
and one against the veteran's claim, the evidence is at the 
very least in relative equipoise; and therefore, reasonable 
doubt must be resolved in the veteran's favor.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  Accordingly, the Board 
finds that the veteran's peripheral neuropathy was caused by 
his exposure to jet fuel while in service; and his claim is 
therefore granted.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for peripheral neuropathy is granted.


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


